Citation Nr: 0942570	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-37 071	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected chronic dermatitis and 
tinea of the feet.  

2.  Entitlement to service connection for claimed skin 
disease involving the head, face, neck, chest and back, 
including as secondary to service-connected chronic 
dermatitis and tinea of the feet.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to July 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a rating decision, dated in 
March 2006, by the RO that implemented an October 2005 Board 
decision and assigned an initial evaluation of 30 percent for 
service-connected chronic dermatitis and tinea of the feet, 
effective on June 28, 1999; and a rating decision, dated in 
October 2007 and issued in November 2007, that denied service 
connection for skin disease of the head, face, neck, chest.  

During the course of his appeal, the Veteran requested a 
videoconference hearing before the Board.  The Veteran failed 
to report to his hearing, scheduled in March 2009, and a 
request for a postponement has not been received.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected chronic dermatitis 
and tinea of the feet involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for skin disease of the head, 
face, neck, chest and back, including as secondary to 
service-connected chronic dermatitis and tinea or the feet is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  For the entire period of the  appeal, the service-
connected chronic dermatitis and tinea of the feet is shown 
to have been productive of a disability picture that more 
nearly approximates that of eczema with ulceration or 
extensive exfoliation or crusting, and has been exceptionally 
repugnant; but has not been manifested by dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or by 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  


CONCLUSION OF LAW

The schedular criteria for an initial rating of 50 percent, 
but not higher, for chronic dermatitis and tinea of the feet 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.118 including Diagnostic 
Code (DC) 7806 (1999); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.118 
including DC 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below; no discussion of the VCAA at this point is required.  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran. 38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  


Specific Legal Criteria-Rating Diseases of the Skin

The Board notes that under the Schedule for Rating 
Disabilities for Diseases of the Skin, Diagnostic Code 7806, 
in effect prior to August 30, 2002, provides a maximum rating 
of 50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (1999).  

Effective August 30, 2002, VA amended the Schedule for Rating 
Disabilities for Diseases of the Skin.  Under the new 
criteria, DC 7806 provides a maximum rating of 60 percent for 
dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2009).  


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he is entitled to an initial 
disability rating in excess of 30 percent for chronic 
dermatitis and tinea, bilateral feet.  

In conjunction with the current appeal the Veteran underwent 
VA skin examinations, dated in December 2004, October 2006, 
and February 2008.  

The December 2004 examination report shows a history of 
burning and itching in both feet with long-standing blisters 
that have been treated with topical ointments, white socks, 
and TED hose.  

On physical examination, the examiner noted that the Veteran 
had multiple large blisters on the plantar aspect of his 
right and left foot with larger blisters on the left foot.  

The examiner also noted evidence of dried broken blisters, 
some approximately 1cm in diameter, and large blisters 
measuring about 1 to 2cm in diameter and filled with a 
glycerin inconsistency cloudy-type fluid.  

The examiner observed that the area underneath the blister 
was loculated with multiple septa in keeping with a 
coalescing of multiple vesicles into a larger blister.  There 
were approximately three large blisters on the right and left 
foot and numerous stride smaller blisters.  The skin had a 
scaly appearance dorsally and along the medial longitudinal 
arch, and that blisters were mainly located on the mid 
plantar distal aspect of the foot in the area of the 
metatarsal shafts.  

Further, there was evidence of dried powder and interdigital 
dried macerated skin between the digits, although there were 
no open fissures in between the digits, or fissures or 
openings in the skin dorsally.  The examiner noted that the 
feet were mildly edematous, and that there was some evidence 
of lower extremity venous insufficiency but no open 
ulcerations were noted.  

The examiner opined that the Veteran's skin disorder on the 
plantar aspect of his feet was secondary to a fungus 
condition or a type of dermatophytosis, and that the 
extensive and acute eruptions on the soles could be 
incapacitating.  

The October 2006 report reflects findings of several bullae 
with serous fluid on the plantar surfaces bilateral feet.  
The examiner noted ongoing treatment with topical ointments, 
and that the Veteran reported prior use of oral 
pharmaceuticals, but that he could not remember which kind.  
The Veteran denied any local or systemic symptoms such as 
fever or weight loss, and denied a history of light therapy.  
The Veteran was diagnosed with dyshidrotic eczema to the 
plantar surfaces bilateral feet with 0 percent exposed and 7 
percent involved.  

The February 2008 VA examination report reveals that the 
Veteran's current medications include selenium sulfate 
lotion/shampoo, aluminum chloride, hexadrate topical 
solution, ketoconazole shampoo, clotrimazole topical 
solution, and clobestasol topical solution; however, he 
denied being prescribed any oral antibiotics, using over-the-
counter herbals or steroids, or undergoing any systemic 
treatment or external light therapy such as ultraviolet 
light, electric beam, or PUVA treatment.  

The Veteran further denied any systemic effects such as fever 
or weight loss, any malignancies or neoplasms, any benign 
neoplasms of the skin or otherwise, any urticaria, primary 
cutaneous vasculitis, and erythema multiform.  On physical 
examination, the examiner observed the presence of bullae 
formations on the bilateral feet with crusting formation and 
fungal infection.  

Notably, underneath the blisters were loculated with multiple 
septa in keeping with a coalescing of multiple vesicles into 
the larger blister, and the lesions seemed to only be 
superficial on the skin, which were chronic and constant in 
nature.  

The examiner noted that the Veteran had increased episodes of 
the chronic constant condition with more severity in the 
summertime as he has dyshidrosis and abnormal sweating, and 
noticed a foul odor from his feet that caused him to wear 
socks and shoes due to the pungent odor.  He also noted that 
when he drains the bullae there is a foul odor, but once 
broken, there are no signs of infection, redness, swelling, 
or drainage.  

The examiner noted that the extension of the acute eruptions 
on the soles can result in incapacitating pain.  The Veteran 
was diagnosed with dyshidrotic eczema, soles of feet and 
scalp, residual bullae formation, 5 percent total skin 
involved, 2 percent skin exposed, and with tinea pedis, 7 
percent total skin involved, 0 percent skin exposed.  

Further, VA and private treatment records, dated from March 
1987 to June 2008, provide findings of pain, swelling, 
itching, bad odor, hyperpigmentation, excessive perspiration 
bilaterally, lichenification, chronic inflammation, fluid-
filled blisters, open lesions, edema, hyperkeratotic lesion, 
tinea corporis, tinea pedis, lesions, pruritis, cellulitis, 
dermatophytosis, onychomycosis, multiple bullous lesions that 
were secondarily crusted over and black in color, dishydrotic 
eczema, occasional scaling of skin, mild maceration, and 
purulent discharge of the feet bilaterally, which has 
required treatment with topical ointments, daily foot soaks, 
special footwear, and draining the blisters, along with 
emergency treatment and, more recently, with vascular surgery 
(see May 2008 VA vascular surgery diagnostic study report).  

After considering the objective evidence of record and the 
relevant rating criteria, and in extending the benefit of the 
doubt to the Veteran, the Board is of the opinion that a 50 
percent rating, but no more, is warranted for the Veteran's 
service-connected chronic dermatitis and tinea of the feet.  

As noted, the medical evidence indicates that the Veteran's 
chronic dermatitis and tinea of the feet has been manifested 
by eczema with ulceration or extensive exfoliation or 
crusting, and has been exceptionally repugnant.  Under the 
old rating criteria for DC 7806, this symptomatology warrants 
a maximum 50 percent evaluation.  

Based on the same evidence, the Board finds that a disability 
rating in excess of 50 percent is not warranted under the 
revised criteria.  

In this regard, there is no probative evidence demonstrating 
dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

A VA treatment record, dated in December 2001, and a VA 
podiatry note, dated in August 2006, show that the Veteran 
has used steroids and corticosteroid cream to treat his foot 
disability; however, there is no evidence that he used this 
therapy on a constant or near-constant basis.  

The VA examination reports indicated that the Veteran had no 
more than 7 percent of the exposed area affected by his 
dermatitis, and the record shows that at no point in time did 
he undergo any systemic therapy treatment.  

Thus, for all the foregoing reasons, the Board finds that a 
50 percent, but no higher, rating for chronic dermatitis and 
tinea, bilateral feet, is warranted.  See 38 C.F.R. §§ 4.3, 
4.7, 4.118, DC 7806 (1999); 38 C.F.R. § 4.118, DC 7806 
(2009); and 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current skin disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  

The Board is aware that during the December 2004 VA 
examination the Veteran reported that he quit his job because 
the bottoms of his feet burned and itched.  However, during 
the February 2008 VA examination the Veteran indicated that 
he retired in 1983, after working for 15 years for a company, 
and was not seeking re-employment.  

There is also no indication that this disorder has 
necessitated any period of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased initial disability rating of 50 percent for the 
service-connected chronic dermatitis and tinea, bilateral 
feet is allowed, subject to the regulations governing the 
payment of monetary awards.  



REMAND

The Veteran asserts that he is entitled to service connection 
for skin disease of the head, face, neck, chest, and back, 
including as secondary to service-connected chronic 
dermatitis and tinea, bilateral feet.  Review of the claims 
file reveals that further development of this matter is 
warranted.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended 
to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Significantly, as discussed, while there is evidence of a 
current disability, and evidence of a service-connected 
disability, there is, as yet, no medical opinion of record 
that adequately addresses the Veteran's assertion that he 
currently experiences a skin disease of the head, face, neck, 
chest, and back, related to his service-connected chronic 
dermatitis and tinea, bilateral feet.  

Notably, service treatment records are negative for findings 
of or treatment for any skin disease of the head, face, neck, 
chest, and back.  An induction examination report, dated in 
August 1943, reflects findings of normal skin.  However, 
there were diagnoses of and treatment for dermatitis of both 
legs, of the groin, and of the buttocks.  In April 1944, the 
Veteran was diagnosed with dermatitis in the form of tinea 
corporis.  

Further, a February 2008 VA examination reflects a diagnosis 
of seborrheic dermatitis and folliculitis of the scalp, neck, 
and anterior trunk, involving 17 percent of the total skin, 
with 2 percent of the skin exposed.  

However, the examiner failed to provide any nexus opinion 
addressing the possible relationship, on either a direct or 
secondary basis, between the Veteran's current skin disorder 
of the head, face, neck, chest and back and service or 
between the disorder and his service-connected chronic 
dermatitis and tinea, bilateral feet.  Moreover, the existing 
medical record is negative for any nexus opinion addressing 
these possible relationships.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In light of the fact that the Veteran is service-connected 
for chronic dermatitis and tinea, both feet, and there is 
sufficient evidence to show that he currently suffers from 
skin disease of the head, face, neck, chest, and back, the 
Board finds that the Veteran should be afforded a VA 
examination to determine whether the current skin disease of 
the head, face, neck, chest, and back is related to service 
or related to the service-connected skin disorder.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159 (c)(4).  

A more definitive medical opinion on the question of whether 
there has been a measurable permanent increase of a 
nonservice-connected disability caused by a service-connected 
disability is also needed.  Allen, 7 Vet. App. at 439.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Accordingly, the remaining issue is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and his 
representative to request that he furnish 
the names, addresses, and dates of 
treatment for all medical providers, VA 
and non-VA, from whom he has received 
treatment for his skin disorders not 
already of record.  After the Veteran has 
signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be associated with the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  The RO should schedule the Veteran for 
a VA dermatology examination to addresses 
the nature and etiology of any skin 
disease, to specifically include that of 
the head, face, neck, chest, and back.  

The examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in or is otherwise related to the 
Veteran's service.  Further, the examiner 
should address the question as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that such disability is a 
consequence of his service-connected 
chronic dermatitis and tinea, bilateral 
feet or that it was chronically worsened 
due to this service-connected skin 
disability.  Prior to examining the 
Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  

All necessary diagnostic testing should be 
performed, and all clinical findings 
should be reported in detail.  Finally, 
the examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  

3.  The Veteran must be given adequate 
notice of the dates and places of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  Once again, the 
Veteran is to be advised that failure to 
report for the scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the remaining claim in light of all the 
evidence of record.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  







 Department of Veterans Affairs


